NO. 12-18-00288-CV

                           IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

 RAY HILL,                                         §      APPEAL FROM THE 369TH
 APPELLANT

 V.

 LORIE DAVIS, DIRECTOR, B.
 BARNETT, WARDEN MEADOR,
 CAPTAIN BRISTO, A/K/A GARNER                      §      JUDICIAL DISTRICT COURT
 NEE, CAPTAIN HOLIMAN, SGT.
 GALLOP, CO. K. HOLDEN, SUB
 COUNSEL PENA, GRIEVANCE
 SUPER PRICE, IN THEIR
 INDIVIDUAL AND/OR OFFICIAL
 CAPACITIES,
 APPELLEES                                         §      ANDERSON COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
          Appellant, an inmate acting pro se, appeals from an order dismissing his lawsuit against
Appellees as frivolous under Chapter 14 of the Texas Civil Practice and Remedies Code. Because
Appellant has not complied, after notice, with the requirements of Chapter 14, we dismiss the
appeal.
          “A party who is not excused by statute or these rules from paying costs must pay--at the
time an item is presented for filing--whatever fees are required by statute or Supreme Court order.”
TEX. R. APP. P. 5. If unable to pay the requisite filing fee, an inmate must file a statement of
inability to pay costs, and a separate affidavit or declaration of previous filings that details all
previous pro se actions and contains a certified copy of the inmate’s trust account statement. See
TEX. CIV. PRAC. & REM. CODE ANN. §§ 14.002(a), 14.004 (West 2017). An inmate must be
afforded an opportunity to cure a Chapter 14 filing defect before dismissal of the appeal. Brown
v. Jones, 494 S.W.3d 727, 728 (Tex. 2016); Ex parte N.C., 486 S.W.3d 560 (Tex. 2016); McLean
v. Livingston, 486 S.W.3d 561, 564 (Tex. 2016).
         On October 23, 2018, the Clerk of this Court notified Appellant that the filing fee in this
appeal is due.1 Appellant was informed that failure to remit the filing fee on or before November
2, would result in the Court’s taking appropriate action, including dismissal of the case without
further notice. See TEX. R. APP. P. 42.3(c). The date for remitting the filing fee has passed, and
Appellant has not paid the filing fee.
         On November 15, the Clerk of this Court notified Appellant that the filing fee is past due.
The notice stated that if Appellant is indigent, in lieu of the filing fee, a statement of inability to
afford payment of court costs, along with an affidavit of previous filings and a current, certified
copy of his inmate trust account, is due. Appellant was informed that failure to remit the filing fee
or a statement of inability to afford payment of court costs, a statement of previous filings, and a
current, certified copy of his inmate trust account before November 26 would result in the appeal
being referred to the Court for dismissal without further notice. See id. On November 30,
Appellant filed a response that requested to be treated less stringently than attorneys and contained
exhibits, including documents filed with the trial court that describe previous filings. He did not
file a declaration of inability to pay costs, a separate affidavit or declaration relating to previous
filings, or a current, certified copy of his inmate trust account statement.
         Because, after notice and an opportunity to cure, Appellant has not complied with Chapter
14, the appeal is dismissed. See TEX. R. APP. P. 42.3(c); see also Ex parte Alvarado, No. 13-16-
00514-CV, 2016 WL 6520179, at *1 (Tex. App.—Corpus Christi Nov. 3, 2016, no pet.) (mem.
op.).
Opinion delivered December 12, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                    (PUBLISH)


         1
           According to the case information sheet from the Anderson County Clerk, Appellant was not declared
indigent in the trial court. See TEX. R. APP. P. 20.1(b)(1) (indigency status in trial court carries forward on appeal).


                                                           2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        DECEMBER 12, 2018


                                         NO. 12-18-00288-CV


                              RAY HILL,
                               Appellant
                                  V.
 LORIE DAVIS, DIRECTOR, B. BARNETT, WARDEN MEADOR, CAPTAIN BRISTO,
 A/K/A GARNER NEE, CAPTAIN HOLIMAN, SGT. GALLOP, CO. K. HOLDEN, SUB
  COUNSEL PENA, GRIEVANCE SUPER PRICE, IN THEIR INDIVIDUAL AND/OR
                        OFFICIAL CAPACITIES,
                               Appellees


                                Appeal from the 369th District Court
                    of Anderson County, Texas (Tr.Ct.No. DCCV18-506-369)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.